Citation Nr: 0918199	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-17 971	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, status post right radical nephrectomy.

2.  Entitlement to service connection for parathyroid 
adenoma, status post excision.

3.  Entitlement to a rating higher than 10 percent for a left 
knee disability, including a temporary total rating for 
surgery requiring convalescence.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
August 1974 until retiring in August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

As support for her claims, the Veteran testified at a video-
conference hearing in July 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.

In May 2007, the Board remanded the Veteran's claims for 
service connection for renal cell carcinoma and parathyroid 
adenoma to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development - including for a 
VA compensation examination for a medical nexus opinion 
concerning the etiology of these conditions and, 
specifically, in terms of whether they are attributable to 
her military service.  The RO/AMC, however, does not appear 
to have complied with all of the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," as opposed to 
exact, compliance).  Consequently, the Board regrettably must 
again remand these claims to the RO via the AMC.



It further deserves mentioning that, in March 2006, the RO 
issued a decision denying the Veteran's claim for a rating 
higher than 10 percent for her left knee disability, 
including a temporary total rating for surgery requiring 
convalescence.  And in response to that decision, she 
submitted a timely notice of disagreement (NOD) in April 
2006.  But the RO has not provided her a statement of the 
case (SOC) concerning this additional claim and, as indicated 
at the outset of her July 2006 videoconference hearing, this 
must be done.  She also must then be given an opportunity to 
perfect an appeal to the Board on this additional issue by 
filing a timely substantive appeal (VA Form 9 or equivalent).  
So the Board is also remanding this claim to the RO, via the 
AMC, rather than merely referring it there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  


REMAND

I.  Service Connection Claims

The Board's May 2007 Remand instructed the RO/AMC to schedule 
the Veteran for another VA compensation examination - this 
time by a specialist (oncologist) to determine whether her 
renal cell carcinoma and parathyroid adenoma are 
etiologically related to her military service.  More 
specifically, given the size and extent of her tumor, 
diagnosed within four years of her retiring from the 
military, this specialist medical opinion was needed to 
determine whether symptoms she had experienced during service 
were early, i.e., prodromal indications of these later 
diagnosed conditions.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) (VA must request an examination and opinion when 
needed to fairly decide a case).



Although, in a June 2007 letter, the Veteran indicated she 
had been re-examined for compensation purposes, the report of 
this re-examination is not in her claims file 
for consideration.  The only medical evaluation report of 
record since the Board's May 2007 remand concerns her prior, 
June 2005, VA compensation examination - which, although 
providing some comment on whether these conditions at issue 
are traceable back to her military service, was not 
sufficiently definitive in this regard and, therefore, in the 
Board's judgment, insufficient to decide these claims.  So 
the RO/AMC needs to locate the report of the more recent re-
examination and put this report in the file so it may be 
considered in determining whether these conditions at issue 
are service connected.

Additionally, the RO/AMC does not appear to have issued a 
Supplemental SOC (SSOC) after obtaining the results of that 
re-examination, discussing this additional evidence.  
38 C.F.R. §§ 19.31, 19.37 (2008).

Therefore, the Board is again remanding the Veteran's claims 
for compliance with the Board's prior, May 2007, remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.	Increased Rating Claim

As already alluded to, in a March 2006 decision the RO denied 
the Veteran's claim for a rating higher than 10 percent for 
her left knee disability, including a temporary total (i.e., 
100 percent) rating during her left knee surgery and 
convalescence.  In response to that decision, she filed a 
timely NOD in April 2006.  See 38 C.F.R. §§ 20.201, 20.302 
(2008).  See also Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  However, the RO has not provided her a SOC 
concerning this additional claim in response to her NOD.  Nor 
has she been given an opportunity to perfect her appeal to 
the Board on this additional issue by also filing a timely 
substantive appeal (VA Form 9 or equivalent) in response to 
the SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
etc.  So the Board must remand this additional claim to the 
RO/AMC, rather than merely referring it there.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Thereafter, the RO/AMC should certify this claim to the Board 
only if the Veteran perfects her appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a NOD, SOC 
and VA Form 9, the Board is not required, and in fact, has no 
authority, to decide the claim).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If the Veteran was in fact re-examined 
by an oncologist as directed in the Board's 
prior, May 2007 remand, then obtain the 
report of this medical evaluation and the 
accompanying opinion and put this 
additional evidence in the claims file for 
consideration in this appeal.

If, on the other hand, for whatever reason, 
the Veteran was not re-examined by an 
oncologist as the Board directed in the 
prior, May 2007 remand, then schedule the 
Veteran for this examination regarding her 
claims for right radical nephrectomy and 
excision of renal mass, and excision of 
left parathyroid adenoma.  

The designated oncologist should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the Veteran's right radical nephrectomy 
(with excision of renal mass) and/or 
excision of left parathyroid adenoma are 
etiologically related to her military 
service -- when taking into consideration 
all relevant symptoms and manifestations in 
service that may have had an association 
with these conditions for which she later 
underwent treatment following service.



Concerning, particularly, the right 
nephrectomy for renal cell carcinoma, 
please take into account the underlying 
fact that the Veteran was diagnosed with 
renal cancer within four years of retiring 
from service, and the size and extent of 
this tumor as of the time of initial 
diagnosis, as potential relevant factors in 
determining whether this condition is 
objectively attributable to service.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations, send the claims file to the 
examiner for a review of  the Veteran's 
pertinent medical history, including a 
complete copy of this remand, the Board's 
prior May 2007 remand, and the report of 
the prior June 2005 VA examination.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.  

2.  Review the claims file.  If any 
development is incomplete, including if the 
report of the examination does not contain 
responses to the questions posed, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).



3.  Then readjudicate the claims for 
service connection for right radical 
nephrectomy and excision of the left 
parathyroid adenoma in light of the 
additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
prepare a SSOC and send it to her and her 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration of these 
claims.

4.  Also send the Veteran a SOC addressing 
her additional claim for a disability 
rating higher than 10 percent for her 
service-connected left knee disability, 
including a temporary total, i.e., 100 
percent rating for her left knee surgery 
and convalescence.  Give her an opportunity 
to perfect an appeal to the Board 
concerning this additional claim by 
submitting a timely substantive appeal 
(VA Form 9 or equivalent) in response to 
the SOC.  Advise her that the Board will 
not further consider this additional claim 
unless she perfects her appeal.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




